DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al. (US 2020/0106645).
With regard claim 1, TSAI et al. discloses method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station (BS), physical downlink shared channel (PDSCH) configuration information including a list of transmission configuration indicator (TCI) states (Fig.9 step 910 and para.65 and 70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH.);
identifying whether the PDSCH MAC CE is a MAC CE capable of indicating two or more TCI states for one TCI codepoint (Fig.9 step 930 and para.67, where the process 900 receives a codepoint of the TCI field that is associated with a first TCI state in the first subset of the configured TCI states and a second TCI state in the second subset of the configured TCI states);
receiving, from the BS, downlink control information (DCI) including information indicating a TCI codepoint (para.70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH); and
TSAI et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states; and receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint.
	However, Tsai et al. teaches receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states (Fig.4 elements MAC-CE 401 and H 402 and para.49 and 52, where the activation command received in step S902 can be a MAC-CE that is carried in a PDSCH (Fig.3 element 300 and para.49) and the MAC-CE 401 included in the MAC PDU 400 has a subheader 402 that includes a LCID 403 (Fig.4).  Based on the table 410, if a value of the LCID 403 is 53, it means the MAC-CE 401 is a TCI state activation/deactivation command for UE-specific PDSCH.) and 
receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint (para.50, where For a PDSCH reception, the UE 120 can receive one of the codepoints of a TCI field in a DCI scheduling the PDSCH to trigger a corresponding TCI state configuration and obtain a QCL assumption indicated in the TCI state configuration.  For example, in a TCI field in a DCI scheduling a PDSCH, codepoint 1 is received.) in order to determine that the scheduled PDSCH transmission are QCLed with the RS (para.50).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include receiving, from the BS, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states; and receiving, from the BS, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint as taught by Tsai et al. (Figs.3-5 and para.49-55) into process 900 of Fig.9 so as to determine that the scheduled PDSCH transmission are QCLed with the RS.
With regard claim 2, the modified circuit of TSAI et al. further teaches wherein identifying whether the PDSCH MAC CE is the MAC CE capable of indicating two or more TCI states for one TCI codepoint based on a logical channel identifier (LCID) value of the PDSCH MAC CE (Fig.4 elements 401 and 403 and para.52).
With regard claim 3, the modified circuit of TSAI et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the information indicating activation of the at least one TCI state comprises: an identifier of a first TCI state mapped to a first TCI codepoint; and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present.
However, Tsai further teaches wherein the information indicating activation of the at least one TCI state comprises:
an identifier of a first TCI state mapped to a first TCI codepoint (Fig.6 element 601 and para.56, where the UE 120 receives a codepoint that maps a first TCI state in the association 601 and a second TCI state in the association 602); and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present (Fig.6 elements 601 and 602 and para.56, where if codepoint 1 is received, the first TCI state applied to the first DMRS port group is #8 and the second TCI state applied to the second DMRS port group is #27) in order to activate the two DMRS port groups at a same time (para.56).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the information indicating activation of the at least one TCI state comprises: an identifier of a first TCI state mapped to a first TCI codepoint; and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present as taught by Tsai et al. (Fig.6 and para.56-58) into the process 900 of Fig.9 so as to activate the two DMRS port groups at a same time.
With regard claim 4, the modified circuit of TSAI et al. further teaches wherein the information indicating the activation of the at least one TCI state further comprises the identifier of the second TCI state in case that a value of the indicator is 1 (Fig.6 elements 601 and 602 and para.56, where if codepoint 1 (represent the value of the indicator = 1) is received, the first TCI state applied to the first DMRS port group is #8 and the second TCI state applied to the second DMRS port group is #27).
With regard claim 6, the modified circuit of TSAI et al. further teaches the information indicating the activation of the at least one TCI state comprises TCI state identifiers for up to eight TCI codepoints (Fig.6 element 601, where the codepoint of TCI field is 8), and one or two TCI states are mapped to each of the TCI codepoints (Fig.9 step 930 and para.67, where the process 900 receives a codepoint of the TCI field that is associated with a first TCI state in the first subset of the configured TCI states and a second TCI state in the second subset of the configured TCI states).
With regard claim 7, TSAI et al. discloses method performed by a base station (BS) in a wireless communication system, the method comprising:
transmitting, to a user equipment (UE), physical downlink shared channel (PDSCH) configuration information including a list of transmission configuration indicator (TCI) states (Fig.9 step 910 and para.65 and 70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH.);
the MAC CE being capable of indicating two or more TCI states for one TCI codepoint (Fig.9 step 930 and para.67, where the process 900 receives a codepoint of the TCI field that is associated with a first TCI state in the first subset of the configured TCI states and a second TCI state in the second subset of the configured TCI states); and
transmitting, to the UE, downlink control information (DCI) including information indicating a TCI codepoint (para.70, where the downlink transmission is a physical downlink shared channel (PDSCH) transmission, and the TCI field is carried in a downlink control information (DCI) that schedules the PDSCH). 
Tsai et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching transmitting, to the UE, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states, and transmitting, to the UE, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint.
However, Tsai et al. teaches transmitting, to the UE, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states (Fig.4 elements MAC-CE 401 and H 402 and para.49 and 52, where the activation command received in step S902 can be a MAC-CE that is carried in a PDSCH (Fig.3 element 300 and para.49) and the MAC-CE 401 included in the MAC PDU 400 has a subheader 402 that includes a LCID 403 (Fig.4).  Based on the table 410, if a value of the LCID 403 is 53, it means the MAC-CE 401 is a TCI state activation/deactivation command for UE-specific PDSCH.) and 
transmitting, to the UE, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint (para.50, where For a PDSCH reception, the UE 120 can receive one of the codepoints of a TCI field in a DCI scheduling the PDSCH to trigger a corresponding TCI state configuration and obtain a QCL assumption indicated in the TCI state configuration.  For example, in a TCI field in a DCI scheduling a PDSCH, codepoint 1 is received.) in order to determine that the scheduled PDSCH transmission are QCLed with the RS (para.50).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include transmitting, to the UE, a PDSCH media access control element (MAC CE) including information indicating an activation of at least one TCI state in the list of TCI states; and transmitting, to the UE, data via a PDSCH based on the information indicating the activation of the at least one TCI state and the information indicating the TCI codepoint as taught by Tsai et al. (Figs.3-5 and para.49-55) into process 900 of Fig.9 so as to determine that the scheduled PDSCH transmission are QCLed with the RS.
With regard claim 8, the modified circuit of TSAI et al. further teaches wherein the PDSCH MAC CE is the MAC CE capable of indicating two or more TCI states for one TCI codepoint based on a logical channel identifier (LCID) value of the PDSCH MAC CE (Fig.4 elements 401 and 403 and para.52).
With regard claim 9, the modified circuit of TSAI et al. teaches all of the subject matter as described in the above paragraph except for specifically teaching wherein the information indicating activation of the at least one TCI state comprises: an identifier of a first TCI state mapped to a first TCI codepoint; and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present.
However, Tsai further teaches wherein the information indicating activation of the at least one TCI state comprises:
an identifier of a first TCI state mapped to a first TCI codepoint (Fig.6 element 601 and para.56, where the UE 120 receives a codepoint that maps a first TCI state in the association 601 and a second TCI state in the association 602); and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present (Fig.6 elements 601 and 602 and para.56, where if codepoint 1 is received, the first TCI state applied to the first DMRS port group is #8 and the second TCI state applied to the second DMRS port group is #27) in order to activate the two DMRS port groups at a same time (para.56).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the information indicating activation of the at least one TCI state comprises: an identifier of a first TCI state mapped to a first TCI codepoint; and an indicator indicating whether an identifier of a second TCI state mapped to the first TCI codepoint is present as taught by Tsai et al. (Fig.6 and para.56-58) into the process 900 of Fig.9 so as to activate the two DMRS port groups at a same time.
With regard claim 10, the modified circuit of TSAI et al. further teaches wherein the information indicating the activation of the at least one TCI state further comprises the identifier of the second TCI state in case that a value of the indicator is 1 (Fig.6 elements 601 and 602 and para.56, where if codepoint 1 (represent the value of the indicator = 1) is received, the first TCI state applied to the first DMRS port group is #8 and the second TCI state applied to the second DMRS port group is #27).
With regard claim 12, the modified circuit of TSAI et al. further teaches the information indicating the activation of the at least one TCI state comprises TCI state identifiers for up to eight TCI codepoints (Fig.6 element 601, where the codepoint of TCI field is 8), and one or two TCI states are mapped to each of the TCI codepoints (Fig.9 step 930 and para.67, where the process 900 receives a codepoint of the TCI field that is associated with a first TCI state in the first subset of the configured TCI states and a second TCI state in the second subset of the configured TCI states).
With regard claim 13, which is a user equipment claim related to claim 1, Tsai et al. further teaches a transceiver (Fig.1 element 120 and para.31, where under the control of UE 120, directional Tx or Rx beams can be formed from the set of antenna arrays for transmitting or receiving wireless signals). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 14, which is a user equipment claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 15, which is a user equipment claim related to claim 3, all limitation is contained in claim 3. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 16, which is a user equipment claim related to claim 4, all limitation is contained in claim 4. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 18, which is a base station claim related to claim 7, Tsai et al. further teaches a transceiver (Fig.1 element 110 and para.30, where under the control of the BS 110, directional Tx or Rx beams can be formed from the set of antenna arrays for transmitting or receiving wireless signals). All other limitations are contained in claim 7. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 19, which is a base station claim related to claim 8, all limitation is contained in claim 8. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 20, which is a base station claim related to claim 9, all limitation is contained in claim 9. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 5, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633